I concur. I have only one thought to add. The test of what is a satisfactory explanation is not for us but for the trial court first and then, if submitted to the jury, for the jury to be considered as part of all the evidence as to guilt or innocence. Hence, if reasonable men could differ as to whether the explanation according to the tests laid down in the opinion were satisfactory or not, we should not disturb the decision of the trial court on that question. The *Page 592 
first Bruno case, which of course was recalled by the second opinion on rehearing, was definitely in error in holding that this court could say as a matter of law that the explanation given by Bruno was satisfactory. The second opinion however corrected that error.
PRATT, J., on leave of absence.